Order entered November 13, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00976-CV

                    FRITZ MANAGEMENT, LLC, ET AL., Appellants

                                              V.

              HUGE AMERICAN REAL ESTATE, INC., ET AL., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-07578

                                          ORDER
       Before the Court is appellants’ November 8, 2019 unopposed second motion for an

extension of time to file their brief on the merits. We GRANT the motion and extend the time to

December 9, 2019. We caution appellants that further extension requests will be disfavored.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE